     Case 3:18-cv-00361-JLS-DEB Document 233 Filed 04/28/21 PageID.2621 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                                 Case No.: 18-CV-361 JLS (DEB)
12                                       Plaintiff,
                                                          ORDER DENYING MOTION FOR
13                        vs.                             RECONSIDERATION
14     DANIEL PARAMO, et al.,
                                                          (ECF Nos. 230, 232)
15                                    Defendants.

16
17
18          Presently before the Court is Plaintiff Mychal Andra Reed’s Reply to This Court’s
19    April 6, 2021 Order (“Mot.,” ECF No. 232), which the Court construes as a motion for
20    reconsideration of its April 6, 2021 Order (the “Order,” ECF No. 230). Having considered
21    carefully Plaintiff’s arguments and the applicable law, the Court DENIES Plaintiff’s
22    Motion.
23                                        BACKGROUND
24          Plaintiff, a pro se inmate proceeding in forma pauperis, initiated this action alleging
25    civil rights violations under 42 U.S.C. § 1983 on February 9, 2018. See ECF No. 1.
26    Defendants’ fully briefed motion for summary judgment currently is pending before
27    Magistrate Judge Daniel E. Butcher. See ECF No. 181.
28    ///
                                                      1
                                                                                 18-CV-361 JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 233 Filed 04/28/21 PageID.2622 Page 2 of 4



 1          Plaintiff has filed numerous motions concerning his access to the prison’s law
 2    library, as well as other issues. On March 8, 2021, the Court issued an order denying three
 3    such motions, which the Court construed as motions (1) for reconsideration of Magistrate
 4    Judge Butcher’s orders denying law library access, (2) to compel Defendants to provide
 5    Plaintiff with legal supplies, and (3) to replace Magistrate Judge Butcher. See generally
 6    ECF No. 222. On March 26, 2021, Plaintiff filed a motion seeking reconsideration of the
 7    March 8, 2021 Order. See ECF No. 229. On April 6, 2021, the Court granted in part and
 8    denied in part the motion. See Order. Plaintiff subsequently filed the present Motion,
 9    which seeks reconsideration of the Order. See ECF No. 232.
10                                      LEGAL STANDARD
11          Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
12    amend its judgment. In the Southern District of California, a party may apply for
13    reconsideration “[w]henever any motion or any application or petition for any order or
14    other relief has been made to any judge and has been refused in whole or in part.” Civ.
15    L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, “what
16    new or different facts and circumstances are claimed to exist which did not exist, or were
17    not shown, upon such prior application.” Id.
18          “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
19    discovered evidence, committed clear error, or if there is an intervening change in the
20    controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
21    marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
22    banc)) (emphasis in original).     “Clear error or manifest injustice occurs when ‘the
23    reviewing court on the entire record is left with the definite and firm conviction that a
24    mistake has been committed.’” Young v. Wolfe, CV 07-03190 RSWL-AJWx, 2017 WL
25    2798497, at *5 (C.D. Cal. June 27, 2017) (quoting Smith v. Clark Cnty. Sch. Dist., 727 F.3d
26    950, 955 (9th Cir. 2013)).
27          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
28    finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
                                                    2
                                                                                 18-CV-361 JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 233 Filed 04/28/21 PageID.2623 Page 3 of 4



 1    F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant or deny a motion for
 2    reconsideration is in the “sound discretion” of the district court. Navajo Nation v. Norris,
 3    331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229 F.3d at 883). A party may
 4    not raise new arguments or present new evidence if it could have reasonably raised them
 5    earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St. Partners v. Arnold, 179 F.3d
 6    656, 665 (9th Cir. 1999)).
 7                                            ANALYSIS
 8          Plaintiff’s Motion “respectfully disagrees” with the April 6, 2021 Order. Mot. at 1.
 9    Specifically, Plaintiff again takes issue with the Court’s reliance on declarations submitted
10    by Defendants to establish that Plaintiff had access to the law library, arguing that the Court
11    should have “request[ed] evidence from defendant to validate/verify (prove) said
12    declarations were not perjury, via logbooks.” Id. at 2. Plaintiff claims that Defendants
13    presented “false documents” and therefore violated California Penal Code section 134. Id.
14    at 3. Accordingly, Plaintiff asks the Court to (1) amend its Order denying Plaintiff’s motion
15    to compel Defendants to provide Plaintiff with law library access and (2) request logbooks
16    from Defendants. Id. at 3.
17          The Court finds no basis to reconsider its decision in light of Plaintiff’s arguments.
18    Even at the summary judgment stage, a party opposing a motion may present evidence by
19    declaration if it is made on personal knowledge and sets out facts that would be admissible
20    in evidence. See Fed. R. Civ. P. 56(c)(4). The form of the evidence itself need not be
21    admissible at trial; rather, so long as the content of the evidence could be presented in
22    admissible form at trial, the evidence is permissible. Fraser v. Goodale, 342 F.3d 1032,
23    1036–37 (9th Cir. 2003). Here, Defendants’ declarants averred to the contents of prison
24    records under penalty of perjury based on their personal review of those records.
25    Defendants need not submit the records themselves at this time, but such records likely
26    would be admissible at trial; therefore, sworn declarations concerning that evidence are
27    satisfactory at this stage in the litigation. Accordingly, the Court DENIES the Motion to
28    the extent it argues for reconsideration based on Defendants’ failure to provide, or this
                                                     3
                                                                                   18-CV-361 JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 233 Filed 04/28/21 PageID.2624 Page 4 of 4



 1    Court’s failure to request, logbooks or other direct evidence of Plaintiff’s law library
 2    access.
 3                                        CONCLUSION
 4          In light of the foregoing, the Court DENIES Plaintiff’s Motion (ECF No. 232). This
 5    Court will entertain no further motions for reconsideration on this issue. Should Plaintiff
 6    continue to feel he is being denied access to the law library by Defendants, he may file a
 7    new motion seeking to compel access with Magistrate Judge Daniel E. Butcher.
 8          IT IS SO ORDERED.
 9    Dated: April 28, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                18-CV-361 JLS (DEB)
